Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 5-23 are pending.


Claim Objections
Claims 5 and 17 are objected to because of the following informalities:
A…claim 5 depends from canceled claim 4.  For the office action claim 5 has been treated as if dependent from claim 1.
B…claim 17 appears largely redundant in view of the language added to claim 11 by the amendment filed 7-26-2021.  The language in the last 2 lines of claim 17 of “comprises measuring … a plurality of sliders during lapping” which was added to claim 17 by the amendment filed 7-26-2021 is the portion of the claim that appears to NOT be redundant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaucage et al (U.S. 6,942,544).  Beaucage discloses a system for lapping a slider or row bar having a plurality of sliders, wherein the system comprises: a) structure for lapping the slider or the row bar having a plurality of sliders (27) (column 1 – lines 43 to 54) (column 3 – line 54) by contacting a surface of the slider or row bar having a plurality of sliders with a rotating lapping plate (11) ; b) controlling the temperature of the lapping plate to a target temperature during at least a portion of the lapping (column 3 – lines 34 to 43).  A closed fluid supply system may embody a temperature control system 31 (column 5 – lines 1 to 6) utilizing a thermal bath 55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaucage et al (U.S. 6,942,544) in view of Jeong et al (U.S. 10,821,572).
As to claims 1 and 9
Beaucage discloses a method of lapping a slider or row bar having a plurality of sliders, wherein the method comprises: a) lapping the slider or the row bar having a plurality of sliders 
Beaucage discloses “a device or means for controlling the temperature of the lapping plate” (column 5 – lines 1 and 2) and refers to “precisely controlling an amount of flatness or curvature of the lapping plate” (column 6 – lines 2 and 3) but does not expressly refer to measuring a temperature of at least one surface of the lapping plate during lapping and providing the measured temperature of the surface of the lapping plate to a control system that controls the temperature of the lapping plate.
Jeong discloses a polishing process in which the temperature of portions or the whole of a plate 120 may be controlled utilizing temperature sensors 222,224,226,228 which provide temperature information to temperature controllers 210 so as to control the temperature of plate 120 (column 3 – lines 46 to 51).  Jeong disclosure of controlling comprises: a) measuring a temperature of at least one surface of the lapping plate during lapping comprises measuring a surface of the lapping plate that faces the surface of the substrate during lapping (column 3 – lines 33 to 39); and b) providing the measured temperature of the surface of the lapping plate to a control system that controls the temperature of the lapping plate (column 3 – lines 45 to 58).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the controlling of the temperature of the lapping plate of 
As to Claim 10
Jeong does not appear to expressly appear to disclose the specific form taken by the temperature sensors.
Official Notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art to have a temperature sensor take the form of an embodiment of one or more from the group including infrared sensor or a thermocouple sensor.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have at least one temperature sensor of Beaucage in view of Jeong take the form of one or more from the group including infrared sensor or a thermocouple sensor.  The motivation would have been: such sensors were effective, well understood and commonly utilized forms utilized for temperature sensors.
As per claims 11, 13, 14, and 17
Jeong’s express disclosure of measuring a temperature of a surface of the platen during polishing and providing that measured temperature to a control system is considered 
As to claims 15 and 16
Official Notice is given that it would have been notoriously old and well known prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have a thermal bath utilize resistive heating elements to provide the heating capability of the thermal bath.
It would have been obvious to have the thermal bath of Beaucage in view of Jeong utilize resistive heating elements.  The motivation would have been: resistive heating elements were common, well understood, and effective means for providing controlled heating functionality.
As to claim 18
Jeong does not appear to expressly appear to disclose the specific form taken by the temperature sensors.
Official Notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art to have a temperature sensor take the form of an embodiment of one or more from the group including infrared sensor or a thermocouple sensor.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have at least one temperature sensor of Beaucage in view of 
As to claim 19
Beaucage discloses that base 13 of the lapping plate is formed from SS440C steel (column 4 – line 37) which will inherently exhibita thermal conductivity of 10 W/ (m*K) or more.

Claims 1, 9-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (U.S. 10,821,572) in view of Beaucage et al (U.S. 6,942,544).
As to claim 1
Jeong discloses an apparatus for performing chemical mechanical polishing (CMP) utilizing a platen 120 with polishing pad 130 wherein the temperature of the platen may be controlled by heating and cooling via a Peltier element having heating 211 and cooling 215 plates (column 4 – lines 60 to 62) and heating or cooling of deionized water (column 5 – lines 48 to 58).
Jeong discloses the CMP process being applied to a layer on a semiconductor substrate (column 11 – lines 59 to 64) but does not appear to expressly disclose utilizing the apparatus of Jeong for lapping a slider or row bar having a plurality of sliders.
Beaucage discloses a method of lapping a slider or row bar having a plurality of sliders, wherein the method comprises: a) lapping the slider or the row bar having a plurality of sliders (27) (column 1 – lines 43 to 54) (column 3 – line 54) by contacting a surface of the slider or row bar having a plurality of sliders with a rotating lapping plate (11) ; b) controlling the 
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to utilize the polishing apparatus of Jeong to lap the surface of a slider or row bar of sliders.  The motivation would have been: as evidenced by Beaucage, sliders were well recognized as a work piece that could be advantageously worked and shaped by a lapping/polishing process.
As to claim 9
Jeong discloses controlling comprises: a) measuring a temperature of at least one surface of the lapping plate during lapping comprises measuring a surface of the lapping plate that faces the surface of the slider or row bar having a plurality of sliders during lapping (column 3 – lines 33 to 39); and b) providing the measured temperature of the surface of the lapping plate to a control system that controls the temperature of the lapping plate (column 3 – lines 45 to 58).
As to Claim 10
Jeong does not appear to expressly appear to disclose the specific form taken by the temperature sensors.
Official Notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art to have a temperature sensor take the form of an embodiment of one or more from the group including infrared sensor or a thermocouple sensor.

As per claims 11 and 17
Jeong’s express disclosure of measuring a temperature of a surface of the platen during polishing and providing that measured temperature to a control system is considered equivalent to establishing “program instructions” in that the circuitry/components of the control system would have to have the ability to act on program instructions of some form to perform the actions in question.  As a result, Jeong in view of Beaucage is considered to meet the language of claim 11 (and 17 as to the executing program instruction language).
As to claim 16
This claim is considered met by Jeong et al in view of Beaucage et al in that Jeong discloses the heating plates 211 which can be considered to read on the resistive heating elements of claim 16.
As to claim 18
Jeong does not appear to expressly appear to disclose the specific form taken by the temperature sensors.
Official Notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art to have a 
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have at least one temperature sensor of Jeong in view of Beaucage take the form of one or more from the group including infrared sensor or a thermocouple sensor.  The motivation would have been: such sensors were effective, well understood and commonly utilized forms utilized for temperature sensors.

Claims 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaucage et al in view of Jeong et al or Jeong et al in view of Beaucage et al, and further in view of Parish et al (U.S. 7,804,686).
As to claims 5-7 and 12
Beaucage establishes that the temperature of the lapping plate is controlled to a precise degree by a circulated fluid system (column 5 – lines 4 to 6) to allow for precise control of the shape of the surface of the sliders of the rowbar and to allow customized shaping of the surfaces of different rowbars (column 4 – lines 40 to 44 and figure 2).
Jeong discloses an apparatus for performing chemical mechanical polishing (CMP) utilizing a platen 120 with polishing pad 130 wherein the temperature of the platen may be controlled by heating and cooling via a Peltier element having heating 211 and cooling 215 plates (column 4 – lines 60 to 62) and heating or cooling of deionized water (column 5 – lines 48 to 58).
Beaucage nor Jeong expressly discloses the level of temperature control of the lapping plate being +/- 0.3°C.

It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the fluid circulation based temperature control system of Beaucage or Jeong provide +/- 0.3°C level temperature control precision.  The motivation would have been: as to Beaucage, the reference to “precise control” along would be considered to be suggestive of the level of temperature control in question and additionally, Parish also serves as evidence that such precise temperature control was able to be provided by a fluid circulation based temperature control system.
As to claim 8
This claim is considered met by Jeong et al in view of Beaucage et al, and further in view of Parish in that Jeong discloses the heating plates 211 which can be considered to read on the resistive heating elements of claim 8.
As to Beaucage in view of Jeong, and further in view of Parish, Official Notice is given that it would have been notoriously old and well known prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have a thermal bath utilize resistive heating elements to provide the heating capability of the thermal bath.
It would have been obvious to have the thermal bath of As to Beaucage in view of Jeong, and further in view of Parish, utilize resistive heating elements.  The motivation would have been: resistive heating elements were commonly understood effective means for providing controlled heating functionality.

Claims 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaucage et al in view of Jeong et al or Jeong et al in view of Beaucage et al, and further in view of Marks et al (U.S. 8,439,723).  This rejection addresses an interpretation that the language of claim 11 requires execution of computer program instructions
As to claims 11, 13, 14, 17, and 18
Marks discloses a polishing apparatus wherein a computer program of a controller has program instructions that are executed to control functions including heater control instructions (column 9 – line 27 to column 10 – line 17, in particular column 9 – line 59 to column 10 – line 15.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the control system of Beaucage et al in view of Jeong et al or Jeong et al in view of Beaucage et al to perform the functionality of measuring a temperature of a surface of the platen during processing and providing that measured temperature to a control system be performed by executing computer program instructions.  The motivation would have been: as evidenced by Marks, such an arrangement was established as being an effective means for enabling control system functionality.
As to claims 15 and 16
These claims are considered met by Jeong et al in view of Beaucage et al in that Jeong discloses the heating plates 211 which can be considered to read on the resistive heating elements of claims 15 and 16.
As to Beaucage in view of Jeong, Official Notice is given that it would have been notoriously old and well known prior to the effective filing date of the claimed invention to one 
It would have been obvious to have the thermal bath of Beaucage in view of Jeong utilize resistive heating elements.  The motivation would have been: resistive heating elements were commonly understood effective means for providing controlled heating functionality.
As to claim 19
Beaucage discloses that base 13 of the lapping plate is formed from SS440C steel (column 4 – line 37) which will inherently exhibita thermal conductivity of 10 W/ (m*K) or more and as a result Beaucage et al in view of Jeong et al, in view of Marks et al meets the language of claim 19.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beaucage et al in view of Jeong et al or Jeong et al in view of Beaucage et al, in view of Marks et al and further in view of Parish et al (U.S. 7,804,686).
Beaucage establishes that the temperature of the lapping plate is controlled to a precise degree by a circulated fluid system (column 5 – lines 4 to 6) to allow for precise control of the shape of the surface of the sliders of the rowbar and to allow customized shaping of the surfaces of different rowbars (column 4 – lines 40 to 44 and figure 2).
Jeong discloses an apparatus for performing chemical mechanical polishing (CMP) utilizing a platen 120 with polishing pad 130 wherein the temperature of the platen may be controlled by heating and cooling via a Peltier element having heating 211 and cooling 215 plates (column 4 – lines 60 to 62) and heating or cooling of deionized water (column 5 – lines 48 to 58).

Parish discloses that a fluid circulation based temperature control system 100 may provide a level of temperature control as fine as +/- 0.05°C (column 6 – line 27).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the fluid circulation based temperature control system of Beaucage or Jeong provide +/- 0.3°C level temperature control precision.  The motivation would have been: as to Beaucage, the reference to “precise control” along would be considered to be suggestive of the level of temperature control in question and additionally, Parish also serves as evidence that such precise temperature control was able to be provided by a fluid circulation based temperature control system.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (U.S. 8,439,723).  Marks discloses a polishing device that includes an arm 154 with a carrier 116 for mounting a substrate 104 to be polished.  A polishing platen 162 may have a temperature controlled by a fluid temperature control system (column 4 – lines 61 to 66).  A controller 130 and temperature sensor 248 can be utilized to check the temperature of the platen and provide that information to the controller (column 8 – lines 3 to 10).  A computer program may be utilized  by a controller to execute program instructions to control functionality, including of heating of the platen (column 9 – line 27 to column 10 – line 14).
Marks discloses the polishing process being applied to a substrate but does not appear to expressly disclose utilizing the polishing process for lapping a slider or row bar having a plurality of sliders.

It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to utilize the polishing apparatus of Marks to lap the surface of a slider or row bar of sliders.  The motivation would have been: as evidenced by Beaucage, sliders were well recognized as a work piece that could be advantageously worked and shaped by a lapping/polishing process.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Beaucage et al (U.S. 6,942,544).   Beaucage discloses a method of lapping a slider or row bar having a plurality of sliders, wherein the method comprises: a) lapping the slider or the row bar having a plurality of sliders (27) (column 1 – lines 43 to 54) (column 3 – line 54) by contacting a surface of the slider or row bar having a plurality of sliders with a rotating lapping plate (11) ; b) controlling the temperature of the lapping plate to a target temperature during at least a portion of the lapping (column 3 – lines 34 to 43).  A closed fluid supply system may embody a temperature control system 31 (column 5 – lines 1 to 6) utilizing a thermal bath 55.
Beaucage does not expressly disclose having the thermal bath utilize resistive heating elements.

It would have been obvious to have the thermal bath of Beaucage in view of Jeong utilize resistive heating elements.  The motivation would have been: resistive heating elements were commonly understood effective means for providing controlled heating functionality to a thermal bath utilized for temperature control in a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Friday, October 22, 2021